         Case 1:20-cv-02262-EGS Document 80 Filed 10/31/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 THERESA RICHARDSON, et al.,

                                 Plaintiffs,

        v.
                                                        Civil Case No. 1:20-cv-02662 (EGS)
 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                                Defendants.



                                  JOINT STATUS REPORT

       Based on witness availability, the parties respectfully suggest that this Court schedule a

status conference for 3:00 pm today, October 31, 2020.

Dated: Washington, D.C.
       October 31, 2020

                                               Respectfully submitted,

                                               BERG & ANDROPHY

                                                /s/ David H. Berg
                                               David H. Berg
                                               (admitted pro hac vice)
                                               Joel M. Androphy
                                               D.D.C. Bar No. 999769
                                               James W. Quinn
                                               (admitted pro hac vice)
                                               Bronwyn M. James
                                               (admitted pro hac vice)
                                               120 West 45th Street, 38th Floor
                                               New York, NY 10036
                                               Tel: (646) 766-0073

                                               Attorneys for Plaintiffs



                                                  1
Case 1:20-cv-02262-EGS Document 80 Filed 10/31/20 Page 2 of 2




                           OF COUNSEL:

                           Kathryn Page Berg
                           120 West 45th Street, 38th Floor
                           New York, NY 10036
                           (admitted pro hac vice)
                           Tel: (646) 766-0073


                           JEFFREY BOSSERT CLARK
                           Acting Assistant Attorney General
                           ERIC R. WOMACK
                           Assistant Director, Federal Programs Branch
                           /s/ Joseph E. Borson
                           JOSEPH E. BORSON (Va. Bar No. 85519)
                           KUNTAL CHOLERA
                           ALEXIS ECHOLS
                           DENA M. ROTH
                           JOHN ROBINSON
                           Trial Attorneys
                           U.S. Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L. Street, NW
                           Washington D.C. 20005
                           (202) 514-1944
                           Joseph.Borson@usdoj.gov

                           Attorneys for Defendants




                              2
